Citation Nr: 1125149	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to December 1965 and from January 1968 to June 1969.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This case was previously before the Board in March 2010.  At that time, the Board remanded the case for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The Veteran originally requested a personal hearing at the RO.  A hearing was set for May 2007, but he asked for a postponement because he was awaiting surgical treatment. Although another hearing was rescheduled, he subsequently failed to appear to that hearing as well in June 2007.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the personal hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The evidence does not show, and the Veteran does not allege, that he engaged in combat with the enemy in Vietnam.

2.  The Veteran has credibly and consistently stated that that he witnessed the execution of North Vietnamese while stationed in Vietnam in 1968 and 1969.  Moreover, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Air Force, without clear and convincing evidence to the contrary.  This stressor is related to the Veteran's fear of hostile military or terrorist activity, such that his lay statements confirm the occurrence of the stressor under the amended PTSD regulation.    

3.  There is no evidence of a chronic psychiatric disorder during service or of a psychosis within one year after service.  

4.  There is no probative evidence of a current diagnosis of PTSD or any other acquired psychiatric disorder, much less as a result of his military service.   


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2005 and March 2006.  The April 2005 letter also included a questionnaire pertinent to his PTSD claim.   These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, the March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the September 2005 rating determination on appeal.  But in Pelegrini II, the U. S. Court of Appeals for Veterans Claims (Court) also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing the additional March 2006 VCAA notice letter prior to readjudicating the case by way of the April 2006 SOC, and July 2007 and September 2010 SSOCs.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Stated another way, VA's issuance of an SOC and SSOCs following the VCAA notice letters cured the timing error.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and certain VA outpatient treatment records.  The Veteran has submitted personal statements, argument from his representative, and private medical records.  In addition, the Veteran was afforded an August 2010 VA psychological examination with a medical opinion addressing the etiology of any claimed psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in detail below, the Board concludes the August 2010 VA psychological examination thoroughly and precisely addressed whether the Veteran has a current acquired psychiatric disorder and the etiology of any such disorder.  

Finally, the Board also remanded this case in March 2010 for the RO to secure additional VA treatment records from 1968 to the present including purported VA mental health counseling records from the 1970s.  The Board is satisfied that there was substantial compliance with its March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In this respect, in August 2010 the RO received a response from the VA Puget Sound Health Care System that included a copy of all VA treatment records available.  The RO then readjudicated the claim in a September 2010 SSOC prior to receipt of the appeal at the Board.  There is no further basis to attempt to secure any additional VA treatment records, as it is apparent no further records are available.  Overall, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Therefore, since the Veteran's claim for PTSD was appealed to the Board before July 13, 2010 but has not been decided by the Board as of July 13, 2010, the amended PTSD regulation could potentially apply in this case if its substantive criteria are also met.  

Analysis - Service Connection

The Veteran contends that he has an acquired psychiatric disorder to include PTSD that stems directly from his military service.  He attributes the onset of his psychiatric problems to his experiences with the Air Force in Vietnam in 1968 and 1969.  He identifies one particular noncombat-related stressor.  Specifically, he relates that in 1968 near Tuy Hoa he witnessed atrocities committed by South Vietnamese forces when they assaulted and executed civilians accused of being North Vietnamese soldiers and agents.  He maintains that he was horrified by these atrocities and regrets not being able to stop them.  He states that he was treated for mental health issues a short time after service in 1971 or 1972 and in the 1980s.  He reflects that he attended counseling with his wife at that time.  See April 2005 VA Form 21-4142; May 2005 stressor statements; August 2010 VA psychological examination at pages 1-2.       

In the present decision, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   

With regard to service connection for an acquired psychiatric disorder other than PTSD, the Veteran's STRs are unremarkable for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  Upon separation in February 1969, the Veteran denied depression or worry or nervous trouble of any sort.  In addition, at separation no acquired psychiatric disorder was found upon objective clinical examination.  His STRs, as a whole, provide evidence against a finding for a chronic acquired psychiatric disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Likewise, since there is insufficient evidence that a psychosis manifested within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

But most importantly, there is no probative evidence of a current psychiatric disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well-settled that in order to be considered for service connection, a claimant must first have a disability.  However, post-service medical records fail to reveal any diagnosis for an acquired psychiatric disorder.  Most notably, the August 2010 VA psychological examiner, after a review of the claims folder, an interview with the Veteran, and mental health testing, found there was no indication of any overall psychiatric diagnosis.  It was noted that the Veteran is not receiving any psychiatric treatment, and he is not on any psychiatric medications.  Nor do any prior VA or private medical records from the 1980s document any significant psychiatric concerns.  He is quite active in family affairs.  He has a long history of meaningful work relationships.  The VA examiner acknowledged that the Veteran reported going to VA counseling with his wife in the early 1970s, only a short time after service.  The Veteran is competent and credible in reporting this counseling, although these records are not present in the claims folder.  However, the Veteran reported to the VA examiner that this counseling in the 1970s was "marital counseling" secondary to marital discord associated with difficulty finding employment, coupled with the birth of a second son at that time.  No link was confirmed between his earlier military service and this treatment.  Significantly, it was observed that the Veteran had not been seen for any treatment or counseling for over 25 years since that time.  In summary, absent probative evidence of a current acquired psychiatric disorder, service connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Although the Veteran is competent to discuss any psychiatric symptoms he previously or currently has, he is not competent to render a medical diagnosis for an acquired psychiatric disorder, unless corroborated by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Absent probative evidence of a current acquired psychiatric disorder, a detailed discussion with respect to the issues of continuity of symptomatology and nexus is not warranted in the present case.     

With regard to service connection for PTSD, initially, it is neither alleged by the Veteran, nor otherwise shown by the evidence, that any claimed stressor is related to the Veteran being in combat.  The Veteran's SPRs do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  Thus, the combat presumption in connection with PTSD is not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

Generally, when there is no evidence of combat with the enemy, there must be credible supporting evidence that the claimed in-service stressors actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  However, corroboration or verification is not feasible in the case of civilian casualties, enemy casualties, sniper attacks, mistreatment of enemy prisoners, or events that occurred while travelling in a convoy.  In fact, the VA Military Records Specialist in the August 2007 Formal Finding noted that there was insufficient information to verify the Veteran's alleged stressor with the Joint Services Records Research Center (JSRRC).  Certain stressors are clearly impossible to document.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 15, Block a.  In these instances, a credible buddy statement from a fellow soldier would be required in order to corroborate the alleged stressor.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 13, Blocks k, l.  The Veteran has not submitted any such buddy statement.  In summary, this stressor cannot be corroborated through appropriate channels based on the current information provided by the Veteran.    

However, the Veteran's lay testimony alone may establish the occurrence of this particular claimed in-service stressor under the new liberalizing regulation for PTSD.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  That is, a July 2010 VA PTSD stressor review checklist noted that his alleged stressor of witnessing the execution of North Vietnamese is related to the Veteran's fear of hostile military or terrorist activity.  In addition, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service in the Air Force at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  His SPRs confirm that he served in Vietnam from June 1968 to June 1969.  His military occupational specialty (MOS) was an aircraft fuel specialist, as well as a bulk storage attendant.  SPRs note that he had counterinsurgency experience in Vietnam and that he participated in the Vietnam Air Offensive Campaign, Phase III, from June 1968 to October 1968.  The Veteran has credibly and consistently reported witnessing the execution of North Vietnamese.  There is no clear and convincing evidence to the contrary.   The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Veteran's credible lay testimony alone establishes the occurrence of the claimed in-service stressor of witnessing the execution of North Vietnamese in the present case.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).  

Regardless, service connection for PTSD still is not warranted.  Under the new liberalizing regulation for PTSD, a VA psychiatrist or psychologist must still confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's psychiatric symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).  In this respect, there is no such medical finding of record.  In fact, the Veteran was scheduled for a VA examination in August 2010 to specifically answer these questions.  The August 2010 VA psychological examiner found there was no indication of any overall psychiatric diagnosis, to include PTSD.  The examiner acknowledged that although the Veteran experienced "some unpleasant events" while on active duty in Vietnam, there was no indication these stressors contributed to a diagnosis of PTSD.  There was also no indication of any overall psychiatric diagnosis after observation and testing.  This opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  In short, the claims folder does not contain medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between any current PTSD symptomatology and the verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


